Exhibit 10.6
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”), made as of February 5, 2010,
effective January 1, 2010, between CALGON CARBON CORPORATION (the “Company”), a
Delaware corporation, and James A. Sullivan (“Employee”), presently residing in
or near Pittsburgh, Pennsylvania.
WITNESSETH:
     WHEREAS, Employee is presently employed as Vice President, UV and Corporate
Development of the Company, in which capacity he has contributed materially to
the Company’s success;
     WHEREAS, the Company wishes to ensure the continued availability of
Employee’s services and of reasonable protection against Employee’s competing
against the Company, and Employee is willing to give such assurance in return
for certain protections as set forth in this Agreement; and
     WHEREAS, the Board of Directors of the Company (the “Board”), has
determined that it is in the best interests of the Company and its stockholders
to ensure that the Company will have the continued dedication of Employee,
notwithstanding any possibility, threat or occurrence of a Change of Control (as
defined herein), and the Board believes it is imperative to diminish the
inevitable distraction of Employee by virtue of the personal uncertainties and
risks created by a pending or threatened Change of Control and to encourage
Employee’s full attention and dedication to the current Company in the event of
any threatened or pending Change of Control, and to provide Employee with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of Employee will be satisfied and
that are competitive with those of other corporations;
     NOW, THEREFORE, intending to be legally bound hereby, the Company hereby
agrees to employ Employee, and Employee hereby agrees to be employed by the
Company, upon the following terms and conditions:
     1. Duties and Responsibilities.
     Employee shall render such services and perform such duties commensurate
with his or her position as may be reasonably assigned to him or her from time
to time by the Company. Excluding any periods of vacation and sick leave to
which Employee is entitled, Employee agrees to devote reasonable attention and
time during normal business hours to the business and affairs of the Company
and, to the extent necessary to discharge the responsibilities assigned to
Employee hereunder, to use Employee’s reasonable best efforts to perform
faithfully and efficiently such responsibilities.
     2. Compensation.
     Employee’s base salary shall be $187,000.00 per year, which shall be
reviewed from time to time and may be increased by the Company in the best
interests of the Company and in accordance with Employee’s current
responsibilities, paid in accordance with the Company’s regular payroll
practices and on regularly scheduled payroll dates. In addition, Employee shall
be entitled to participate in all welfare, cash incentive, equity incentive,
savings and retirement and other employee benefit plans, practices, policies,
and programs applicable generally to other peer executives of the Company.





--------------------------------------------------------------------------------



 



     3. Term; Termination of Employment.
     (a) Subject to the terms and provisions of this Agreement, Employee’s
employment hereunder shall commence as of January 1, 2010 and shall continue
until December 31, 2012 (the “Expiration Date”).
     (b) The employment of Employee hereunder may be terminated by the Company
with or without Cause (as defined below) or by Employee with or without Good
Reason (as defined below). Employee’s employment shall terminate automatically
if Employee dies. If the Company determines in good faith that the Disability
(as defined below) of Employee has occurred, it may give to Employee written
notice of its intention to terminate Employee’s employment. In such event,
Employee’s employment with the Company shall terminate effective on the 30th day
after receipt of such notice by Employee, provided that, within the 30 days
after such receipt, Employee shall not have returned to full-time performance of
Employee’s duties.
     (c) “Cause” shall mean Employee’s (i) willful misconduct in the performance
of his or her duties (other than for Disability); (ii) dishonesty or breach of
trust by Employee which is demonstrably injurious to the Company or its
subsidiaries; (iii) conviction for or plea of nolo contendere to a felony;
(iv) material breach of this Agreement; (v) insubordination or failure to follow
directives issued by a superior at the Company or by the Board of Directors;
(vi) actions which cause a breach or violation of securities laws (including the
Sarbanes-Oxley Act or any rules or regulations related thereto); or
(vii) material violations of a Company policy. “Good Reason” shall mean, without
Employee’s express written consent, the occurrence of any one or more of the
following: (v) a material diminution of Employee’s authorities, duties,
responsibilities, and status (including offices, titles, and reporting
requirements) as an employee of the Company (any such diminution occurring as a
result of the Company’s ceasing to be a publicly traded entity shall be deemed
material for purposes of the foregoing); (w) the Company’s requiring Employee to
be based at a location in excess of thirty-five miles from the location of
Employee’s principal job location or office immediately prior to such change;
(x) a reduction in Employee’s base salary or any material reduction by the
Company of Employee’s other compensation or benefits; (y) the failure of the
Company to obtain a satisfactory agreement from any successor to the Company to
assume and agree to perform the Company’s obligations under this Agreement, as
contemplated in Article 13 herein; (z) any purported termination by the Company
of Employee’s employment that is not effected pursuant to a notice of
termination in writing which shall indicate the specific termination provision
in this Agreement relied upon, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated, and for purposes of this Agreement,
no such purported termination shall be effective and (vi) a material breach of
this Agreement by the Company. Any good faith determination of Good Reason made
by Employee after a Change of Control shall be conclusive. “Disability” means a
person is “Disabled” within the meaning of section 409A(a)(2)(C) of the Internal
Revenue Code of 1986 (the “Code”), or successor provision.
     4. Compensation Upon Termination of Employment.
     (a) Termination by the Company for Cause or Resignation by Employee Without
Good Reason. If Employee’s employment is terminated by the Company for Cause or
by Employee without Good Reason, the Company shall provide the following
(referred to in this Agreement as the “Accrued Obligations”) to the Employee
(i) Employee’s base salary, vacation and other cash entitlements accrued through
the date of termination shall be paid to Employee in a lump sum of cash on the
first regularly scheduled payroll date that is at least ten (10) days from the
date of termination to the extent theretofore unpaid, (ii) the amount of any
compensation previously deferred by Employee shall be paid to Employee in
accordance with the terms of the

- 2 -



--------------------------------------------------------------------------------



 



applicable deferred compensation plan to the extent theretofore unpaid and
(iii) amounts that are vested benefits or that Employee is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company at or subsequent to the date of termination, payable
in accordance with such plan, policy, practice or program or contract or
agreement, and the Company shall have no other severance obligations with
respect to Employee under this Agreement.
     (b) Termination by the Company Without Cause or Resignation by Employee
With Good Reason. If Employee’s employment is terminated without Cause or if
Employee resigns with Good Reason, the Company shall provide the following to
Employee (i) the Accrued Obligations, payable as provided in Section 4(a) hereof
and (ii)(A) a period of eighteen (18) months (“Severance Period”) base salary
based upon the salary Employee earned at the time of his or her termination, and
(B) 1.5 times the Bonus Amount (as hereinafter defined), all of which is payable
in a lump sum on the date which is the first day following the six (6) month
anniversary of the date of termination. For the avoidance of doubt, a
termination of employment in connection with the sale of the business unit in
which Employee operates, which is not considered a Change of Control, is not a
termination without Cause and instead shall be treated with the same effect as a
termination under Section 4(a) hereof. As used herein “Bonus Amount” shall mean
the current “target” amount of any cash bonus or short term cash incentive plan
in effect for Employee for the calendar year in which the termination of
employment occurs. Any of Employee’s applicable health and welfare benefits,
including health and dental and life insurance benefits (but not including
additional stock or option grants) that Employee was receiving prior to
termination shall be continued and maintained by the Company at the Company’s
expense on a monthly basis for a period equal to the Severance Period or until
such time as Employee is employed by another employer and is provided health and
welfare benefits at least equal in the aggregate to the health and welfare
benefits provided at the time of termination by the Company; provided, however,
to the extent any such benefits cannot be provided to the Employee on a
non-taxable basis and the provision thereof would cause any part of the benefits
to be subject to additional taxes and interest under Section 409A of the Code,
then the Company’s provision of such benefits shall be deferred to the earliest
date upon which such benefits can be provided without being subject to such
additional taxes and interest. For the avoidance of doubt, the amounts paid
under this Section 4(b) are in lieu of payment to Employee under any other
severance agreement, plan, policy, practice or program of the Company.
     (c) Death or Disability. If Employee’s employment is terminated by reason
of Employee’s death or Disability, the Company shall provide the Accrued
Obligations to Employee, or in the event of Employee’s death, to his estate or
beneficiaries.
     5. Change of Control Severance Payments.
     (a) For all purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred upon first to occur of:
          (i) The acquisition by any individual, entity or group (a “Person”)
(within the meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this Section 5(a), the following acquisitions
shall not constitute a Change of Control: (x) any acquisition directly from the
Company, (y) any acquisition by the Company or (z) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company;

- 3 -



--------------------------------------------------------------------------------



 



          (ii) Any time at which individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least two-thirds (2/3) of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board,
provided, that for this purpose, the Incumbent Board shall not include any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (any individual not included in the
Incumbent Board by reason of this proviso shall be excluded permanently for
purposes of determining whether the Incumbent Board has at any time ceased for
any reason to constitute at least two-thirds (2/3) of the Board);
          (iii) Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least two-thirds (2/3) of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
          (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
     (b) In the event of a Covered Change of Control Termination (as defined
below), then in lieu of, and not in addition to, the severance benefits payable
under Article 4 above, Employee shall receive the following: (i) Employee shall
be paid in a lump sum on the date which is the first day following the six
(6) month anniversary of the date of the Covered Change of Control Termination,
an amount equal to the sum of: (A) two years of Employee’s then current base
salary, (B) two times the Bonus Amount (as defined in Section 4(b) above), and
(C) the aggregate amount of contributions that would be credited to Employee
under the Company’s 401(k) plan for the two years following the effective date
of termination in connection with (I) the Company’s fixed contribution to the
plan (currently 2%), (II) the Company’s performance-based contribution to the
plan (currently between 0% and 4%), assuming that the applicable rate of
performance-based contributions during such period were to equal the average
rate of

- 4 -



--------------------------------------------------------------------------------



 



performance-based contributions under the plan for the three years immediately
prior to the effective date of termination and (III) the Company’s matching
contributions of employee contributions to the plan at the then current rate of
matching contributions, assuming that Employee were to continue to participate
in the plan and to make the maximum permissible contribution thereunder for such
two-year period; (ii) the Employee shall be provided his or her normal health
and welfare benefits (but not including additional stock or option grants) on a
monthly basis during the two year period following the occurrence of a Change of
Control, including health and dental and life insurance benefits Employee was
receiving prior to the Change of Control; provided, however, to the extent any
such benefits cannot be provided to the Employee on a non-taxable basis and the
provision thereof would cause any part of the benefits to be subject to
additional taxes and interest under Section 409A of the Code, then the Company’s
provision of such benefits shall be deferred to the earliest date upon which
such benefits can be provided without being subject to such additional taxes and
interest and (iii) Employee shall be entitled to exercise all stock options and
stock appreciation rights previously granted to Employee by the Company, and
shall be fully vested in all restricted stock, stock units and similar
stock-based or incentive awards (assuming “maximum” satisfaction of any
applicable performance conditions) previously granted to Employee by the
Company, regardless of any deferred vesting or deferred exercise provisions of
such arrangements; provided, however, that the payment of restricted units shall
not be accelerated except as provided in the award agreement with respect
thereto. For the avoidance of doubt, the amounts paid under this Section 5(b)
are in lieu of payment to Employee under any other severance agreement, plan,
policy, practice or program of the Company.
     (c) “Covered Change of Control Termination” shall mean (i) the termination
of Employee’s employment by the Company other than for Cause during the
three-year period after a Change of Control, (ii) the termination of Employee’s
employment by the Company following notification by the Company to the Employee
of the non-renewal of the term of the Agreement under Section 3(a), in
connection with the next succeeding Expiration Date after the Change of Control
or (iii) the termination of Employee’s employment by Employee with Good Reason
during the three-year period after a Change of Control.
     6. Limit on Payments by the Company.
     (a) Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Employee in
connection with a Change of Control or a Covered Change of Control Termination
(as defined in Section 5(c)) (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change of Control or any Person affiliated with the Company
or such Person such as to require attribution of stock ownership between the
parties under Section 318(a) of the Code) (all such payments and benefits,
including the severance payments described in Section 5(b) (the “Severance
Payments”), being hereinafter called “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Code, then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
Employee may elect, to the extent consistent with Section 409A, to forego
receipt of nontaxable and/or non-deferred amounts or benefits, following which
the cash Severance Payments shall then be reduced, and the noncash Severance
Payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (A) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments)
is greater than or equal to (B) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Employee would be subject in respect of such unreduced Total Payments). If the
immediately preceding sentence requires the reduction of the

- 5 -



--------------------------------------------------------------------------------



 



noncash Severance Payments not otherwise foregone, the order in which they shall
be reduced is the following: (i) a reduction in the twenty-four (24) months of
life insurance benefits being provided and then (ii) a reduction in the
twenty-four (24) months of medical and dental insurance benefits being provided.
     (b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) are reasonably acceptable to the Employee and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change of
Control, the Company’s registered public accounting firm, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the base amount (as defined in Section 280G(b)(3) of the
Code) allocable to such reasonable compensation, and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
     (c) At the time that payments are made under this Agreement, the Company
shall provide the Employee with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).
     7. Confidential Information, etc.
     (a) Employee recognizes and acknowledges that: (i) in the course of
Employee’s employment by the Company it will be necessary for Employee to
acquire information which could include, in whole or in part, information
concerning the Company’s sales, sales volume, sales methods, sales proposals,
customers and prospective customers, identity of customers and prospective
customers, identity of key purchasing personnel in the employ of customers and
prospective customers, amount or kind of customers’ purchases from the Company,
the Company’s sources of supply, computer programs, system documentation,
special hardware, product hardware, related software development, manuals,
formulae, processes, methods, machines, compositions, ideas, improvements,
inventions or other confidential or proprietary information belonging to the
Company or relating to the Company’s affairs (collectively referred to herein as
the “Confidential Information”); (ii) the Confidential Information is the
property of the Company; (iii) the use, misappropriation or disclosure of the
Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company; and (iv) it is essential to the protection of
the Company’s good will and to the maintenance of the Company’s competitive
position that the Confidential Information be kept secret and that Employee not
disclose the Confidential Information to others or use the Confidential
Information to Employee’s own advantage or the advantage of others.
     (b) Employee further recognizes and acknowledges that it is essential for
the proper protection of the business of the Company that Employee be restrained
(i) from soliciting or inducing any Employee of the Company or of any subsidiary
of the Company (as used in Articles 7, 8 and 9, collectively, the “Company”) to
leave the employ of the Company, (ii) from hiring or attempting to hire any
Employee of the Company, (iii) from soliciting the trade of or

- 6 -



--------------------------------------------------------------------------------



 



trading with the customers and suppliers of the Company for any business
purpose, and (iv) from competing against the Company for a reasonable period.
     8. Confidentiality, Non-compete and Related Covenants.
     (a) Employee agrees to hold and safeguard the Confidential Information in
trust for the Company, its successors and assigns and agrees that he or she
shall not, without the prior written consent of the Company, disclose or make
available to anyone for use outside the Company at any time, either during his
or her employment by the Company or subsequent to the termination of his
employment by the Company for any reason, including without limitation
termination by the Company in a Termination for Cause or otherwise, any of the
Confidential Information, whether or not developed by Employee, except as
required in the performance of Employee’s duties to the Company.
     (b) Upon the termination of Employee’s employment by the Company or by
Employee for any reason, including without limitation termination by the Company
in a termination for Cause or otherwise, Employee shall promptly deliver to the
Company all originals and copies of correspondence, drawings, blueprints,
financial and business records, marketing and publicity materials, manuals,
letters, notes, notebooks, laptops, reports, flow-charts, programs, proposals
and any documents concerning the Company’s customers or concerning products or
processes used by the Company and, without limiting the foregoing, shall
promptly deliver to the Company any and all other documents or materials
containing or constituting Confidential Information.
     (c) Employee agrees that during his employment by the Company he shall not,
directly or indirectly, solicit the trade of, or trade with, any customer,
prospective customer or supplier of the Company for any business purpose other
than for the benefit of the Company. Upon termination of Employee’s employment
by the Company or by Employee for any reason, including without limitation
termination by the Company in a termination for Cause or otherwise, Employee
further agrees that during the Severance Period or for a period of two years
after such termination of employment hereunder, whichever is longer, Employee
shall not, directly or indirectly, solicit the trade of, or trade with, any
customers or suppliers, or prospective customers or suppliers, of the Company,
or solicit or induce, or attempt to solicit or induce, any employee of the
Company to leave the Company for any reason whatsoever or hire any employee of
the Company.
     (d) During the period of Employee’s employment hereunder and upon
termination of Employee’s employment by the Company or by Employee for any
reason, including without limitation termination by the Company in a termination
for Cause or otherwise, Employee agrees that during the Severance Period or for
a period of two years after such termination of employment hereunder, whichever
is longer, Employee shall not, in any Competitive Territory, engage, directly or
indirectly, whether as principal or as agent, officer, director, employee,
consultant, shareholder or otherwise, alone or in association with any other
person, corporation or other entity, in any Competing Business. For purposes of
this Agreement, (i) the term “Competing Business” shall mean any person,
corporation or other entity which sells or attempts to sell any products or
services which are the same as or similar to the products and services sold by
the Company at any time and from time to time during the last two years prior to
the termination of Employee’s employment hereunder, and (ii) the term
“Competitive Territory” shall mean the United States of America, Great Britain,
Belgium, Germany, Japan, China and any other nation in which, to the knowledge
of Employee, the Company has made or considered making such sales, either itself
or through a subsidiary, affiliate or joint venture partner, during the last two
years prior to the termination of Employee’s employment hereunder.

- 7 -



--------------------------------------------------------------------------------



 



     (e) Prior to accepting employment during the non-compete period referred to
herein, Employee shall notify the Company in order to determine if the position
Employee is seeking violates this Agreement.
     9. Injunctive and other relief.
     (a) Employee represents that his or her experience and capabilities are
such that the Articles 7 and 8 will not prevent him or her from earning his
livelihood, and acknowledges that it would cause the Company serious and
irreparable injury and cost if Employee were to use his or her ability and
knowledge in competition with the Company or to otherwise breach the obligations
contained in said paragraphs.
     (b) In the event of a breach by Employee of the terms of this Agreement,
the Company shall be entitled, if it shall so elect, to institute legal
proceedings to obtain damages for any such breach, or to enforce the specific
performance of this Agreement by Employee and to enjoin Employee from any
further violation of this Agreement and to exercise such remedies cumulatively
or in conjunction with all other rights and remedies provided by law. Employee
acknowledges, however, that the remedies at law for any breach by him or her of
the provisions of this Agreement may be inadequate and that the Company shall be
entitled to injunctive relief against him or her in the event of any breach
whether or not the Company may also be entitled to recover damages hereunder.
     (c) It is the intention of the parties that the provisions of paragraphs 7
and 8 hereof shall be enforceable to the fullest extent permissible under
applicable law, but that the unenforceability (or modification to conform to
such law) of any provision or provisions hereof shall not render unenforceable,
or impair, the remainder thereof. If any provision or provisions hereof shall be
deemed invalid or unenforceable, either in whole or in part, this Agreement
shall be deemed amended to delete or modify, as necessary, the offending
provision or provisions and to alter the bounds thereof in order to render it
valid and enforceable.
     10. Arbitration.
     Any dispute arising out of or relating to this Agreement or the breach,
termination or validate hereof, other than actions for specific performance or
an injunction under Article 9, shall be finally settled by arbitration conducted
expeditiously in accordance with the Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes by three independent and
impartial arbitrators. Each party shall appoint one of such arbitrators, and the
two arbitrators so appointed shall appoint the third arbitrator. The arbitration
shall be governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, and
judgment on the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof. The place of arbitration shall be Pittsburgh,
Pennsylvania. The arbitrators are not empowered to award damages in excess of
compensatory damages and each party hereby irrevocably waives any damages in
excess of compensatory damages.
     11. Governing Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without giving effect to any choice or
conflict of law provision or rule (whether of the Commonwealth of Pennsylvania
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the Commonwealth of Pennsylvania.

- 8 -



--------------------------------------------------------------------------------



 



     12. Amendments, waivers, etc.
     No amendment of any provision of this Agreement, and no postponement or
waiver of any such provision or of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless such amendment, postponement or waiver is in writing and signed by or on
behalf of the Company and Employee. No such amendment, postponement or waiver
shall be deemed to extend to any prior or subsequent matter, whether or not
similar to the subject matter of such amendment, postponement or waiver. No
failure or delay on the part of the Company or Employee in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
     13. Assignment.
     The rights and duties of the Company under this Agreement may be
transferred to, and shall be binding upon, any person or company which acquires
or is a successor to the Company, its business or a significant portion of the
assets of the Company by merger, purchase or otherwise, and the Company shall
require any such acquirer or successor by agreement in form and substance
reasonably satisfactory to Employee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company, as
the case may be, would be required to perform if no such acquisition or
succession had taken place. Regardless of whether such agreement is executed,
this Agreement shall be binding upon any acquirer or successor in accordance
with the operation of law and such acquirer or successor shall be deemed the
“Company”, as the case may be, for purposes of this Agreement. Except as
otherwise provided in this Article 13, neither the Company nor Employee may
transfer any of their respective rights and duties hereunder except with the
written consent of the other party hereto.
     14. Interpretation, etc.
     The Company and Employee have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Company and Employee and no presumption or burden of proof shall arise
favoring or disfavoring the Company or Employee because of the authorship of any
of the provisions of this Agreement. The word “including” shall mean including
without limitation. The rights and remedies expressly specified in this
Agreement are cumulative and are not exclusive of any rights or remedies which
either party would otherwise have. The Article headings hereof are for
convenience only and shall not affect the meaning or interpretation of this
Agreement. For purposes of this Agreement, the term “termination” when used in
the context of a condition to, or timing of, payment hereunder shall be
interpreted to mean a “separation from service” as that term is used in
Section 409A of the Code.
     15. Integration; counterparts.
     This Agreement constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate to the subject matter
hereof. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. It shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

- 9 -



--------------------------------------------------------------------------------



 



     16. Litigation Costs.
     In the event that it shall be necessary or desirable for Employee to retain
legal counsel in connection with any litigation related to this Agreement, and
provided that (x) there is no determination by a court of competent jurisdiction
or arbitrators that Employee’s positions in such litigation were taken in bad
faith or (y) the employment of Employee was not terminated for Cause under
subsections (i), (ii), (iii) or (vi) of Section 3(c), the Company shall pay (or
Employee shall be entitled to recover from the Company, as the case may be)
Employee’s reasonable attorneys’ fees, costs and expenses incurred in connection
with such litigation. Such legal fees shall be reimbursed or paid on a monthly
basis, payable on the first of each month, for such legal fees and expenses
billed to the Employee for services actually rendered in the prior month and
submitted for reimbursement by the end of such month; provided, however, that
(i) all reimbursement payments with respect to expenses incurred within a
particular year shall be made no later than the end of the Employee’s taxable
year following the taxable year in which the expense was incurred, (ii) the
amount of reimbursable expenses incurred in one taxable year of the Employee
shall not affect the amount of reimbursable expenses in a different taxable year
and (iii) such reimbursement shall not be subject to liquidation or exchange for
another benefit. Notwithstanding the foregoing, no such payments may be made to
the Employee until the first day following the six (6) month anniversary of the
Employee’s termination.
     17. Indemnification and Insurance.
     The Company shall defend and hold Employee harmless to the fullest extent
permitted by applicable law in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by
Employee of services for, or action of Employee as a director, officer or
employee of the Company, or of any other person or enterprise at the request of
the Company. Expenses incurred by Employee in defending a claim, action, suit or
investigation or criminal proceeding shall be paid by the Company in advance of
the final disposition thereof upon the receipt by the Company of an undertaking
by or on behalf of the Executive to repay said amount unless it shall ultimately
be determined that Employee is entitled to be indemnified hereunder. The
foregoing shall be in addition to any indemnification rights Employee may have
by law, contract, charter, by-law or otherwise. Employee shall be covered under
any director and officer liability insurance purchased or maintained by the
Company on a basis no less favorable than the Company makes available to peer
executives. After the occurrence of a Change of Control, the Company shall
maintain in effect and shall provide to Employee director and officer liability
insurance coverage that is no less favorable to Employee than that coverage in
effect immediately prior to such Change of Control. This section is intended to
provide for the indemnification of, and/or purchase of insurance policies
providing for payments of, expenses and damages incurred with respect to bona
fide claims against the Employee, as a service provider, or the Company, as the
service recipient, in accordance with Treas. Reg. Section 1.409A-1(b)(10),
pursuant to which this section shall not provide for the deferral of
compensation. This section shall be construed consistently, and limited in
accordance with, the provisions of such regulation.

- 10 -



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first above written.

                  Attest:       CALGON CARBON CORPORATION    
 
               
/s/ Richard D. Rose
      By:   /s/ John S. Stanik    
 
         
 
   
 
               
Witness:
               
/s/ Richard D. Rose
      By:   /s/ James A. Sullivan    
 
               
 
          James A. Sullivan    

- 11 -